ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements No. 333-209447 and No. 333-200811 on Forms S-3 and Registration Statement No. 333-169923 on Form S-8 of our report dated February 25, 2016, with respect to the consolidated financial statements of Annaly Capital Management, Inc. and Subsidiaries and the effectiveness of internal control over financial reporting of Annaly Capital Management, Inc. and Subsidiaries included in this Annual Report (Form 10-K) of Annaly Capital Management, Inc. and Subsidiaries for the year ended December 31, 2015. /s/ Ernst and Young LLP New York, NY February 25, 2016
